Title: To John Adams from George Erving, 19 January 1811
From: Erving, George
To: Adams, John



Sir
New York Jany 19. 1811

I have this moment of my arrival here had the honor to receive your letter of the 16th instt, inclosing two for our minister at Petersbg, to the care & transmission of which I shall pay every possible attention.—
It gives me very peculiar satisfaction to be useful to you in this small particular, & I sincerely desire greater occasions of manifesting my very high respect for you, as well as for Mr J. Q. Adams.—
I shall proceed the day after to-morrow for Boston, where I shall be happy to receive your further commands; & if the time allowed by our government for my stay in that quarter will admit of it, I propose paying my respects in person to you & Mrs Adams:—In the mean time Sir beg you to make my best compliments and thanks for her kind wishes, acceptable to Mrs Adams, & to receive assurances of the very sincere respect with which I have the honor to be / Your most obedient hble St

George W Erving